Dissenting Opinion by
Judge Wilkinson, Jr. :
I join Judge MacPhail in his dissent. I would add that if the majority opinion prevails, then surely the legislature in passing Act 152 has done a vain thing. With all governmental officials liable for suit, certainly the Commonwealth will and most certainly should provide insurance to protect them. It must be obvious that it will cost exactly the same amount as if the Commonwealth were insured. While this may or may not be desirable I cannot bring myself to believe, as does the majority, that this is what the legislature intended.